Case 1:17-cv-01574-RGA Document 313 Filed 03/16/21 Page 1 of 2 PageID #: 9547

                                                                              Sean T. O’Kelly, Esq.
                                                                             sokelly@okorlaw.com
O’KELLY & O’ROURKE, LLC                                                       Direct: (302) 478-4001


                                                     March 16, 2021

VIA CM/ECF
AND HAND DELIVERY
The Honorable Mary Pat Thynge
U.S. District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

       Re:     Dasso International, Inc., et al. v. MOSO North America, Inc., et al.,
               C.A. No. 1:17-cv-01574-RGA-SRF

Dear Magistrate Judge Thynge:

       Per Your Honor’s request, enclosed please find two (2) sets of courtesy copies of the
following documents filed in the above-captioned action by Plaintiffs Dasso International, Inc. and
Easoon USA, LLC:

    Date         D.I. No.                               Description
 10/16/2020        243        MOTION for Presumption Under 35 U.S.C. Section 295 (with
                              Proposed Order)
 10/16/2020        244        [SEALED] OPENING BRIEF in Support re 243 MOTION for
                              Presumption Under 35 U.S.C. Section 295
 10/16/2020        245        [SEALED] APPENDIX re 244 Opening Brief in Support
 10/16/2020        246        [SEALED] DECLARATION of Rubin Shmulsky re 244 Opening
                              brief in Support
 10/16/2020        247        [SEALED] DECLARATION of Thomas H. Kramer re 245
                              Appendix
 10/16/2020        248        MOTION for Summary Judgment (with Proposed Order)
 10/16/2020        249        [SEALED] OPENING BRIEF re 249 Opening Brief in Support
 10/16/2020        250        [SEALED] APPENDIX re 249 Opening Brief in Support
 10/16/2020        251        DECLARATION re 250 Appendix
 11/18/2020        269        [SEALED] ANSWERING BRIEF in Opposition re 239
                              MOTIONS for Summary Judgment and to Exclude Expert
                              Testimony, and 240 MOTION for Summary Judgment and to
                              Exclude Expert Testimony
 11/18/2020        271        [SEALED] APPENDIX re 269 Answering Brief in Opposition
 11/18/2020        272        DECLARATION re 271 Appendix
 11/18/2020        274        [SEALED] DECLARATION re 269 Answering Brief in
                              Opposition (with Exhibits A-G)


                     824 N. Market Street, Suite 1001A, Wilmington, DE 19801
                              PH (302) 778-4000 FX (302) 295-2873
                                        www.okorlaw.com
Case 1:17-cv-01574-RGA Document 313 Filed 03/16/21 Page 2 of 2 PageID #: 9548

Hon. Mary Pat Thynge                                                  O’Kelly & O’Rourke, LLC
Page 2 of 2                                                                    March 16, 2021

 12/08/2020       289        [SEALED] REPLY BRIEF re 243 MOTION for Presumption
                             Under 35 U.S.C. Section 295
 12/08/2020       290        [SEALED] DECLARATION of Gerard M. O’Rourke, Esq. re 289
                             Reply Brief (with Exhibit A)
 12/08/2020       291        [SEALED] REPLY BRIEF re 248 MOTION for Summary
                             Judgment
 12/08/2020       292        [SEALED] DECLARATION of Gerard M. O’Rourke, Esq. re 291
                             Reply Brief (with Exhibits A-C)
 01/06/2021       307        ANSWERING BRIEF in Opposition re 295 MOTION to Strike
                             the Untimely Declarations of Francis James and Ryan Kline
 01/06/2021       308        DECLARATION of Scott R. Hoopes, Esq. re 307 Answering
                             Brief in Opposition


       Counsel is available at the Court’s convenience should there be any questions or concerns.



                                                    Respectfully,

                                                    /s/ Sean T. O’Kelly
                                                    Sean T. O’Kelly (No. 4349)




cc: All counsel of record (w/o enclosure) (via CM/ECF)




                                               2
